Citation Nr: 0820683	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, also claimed as thoracic 
spine.

3.  Entitlement to service connection for GERD with erosive 
gastritis, including as secondary to degenerative arthritis 
of the spine.

4.  Entitlement to service connection for esophagitis and 
Barrett's esophagus (claimed as LES-stricture), including as 
secondary to degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 through May 
1955, with numerous periods of active duty for training 
during his reserve service between August 1957 and July 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran filed a motion to advance his appeal on the 
Board's docket. That motion was granted in June 2008.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.900(c) (2007). The case is now before the 
Board for appellate review.


FINDINGS OF FACT

1.  Competent medical evidence and credible lay evidence 
provided by the veteran establish chronicity and continuity 
of symptoms of degenerative arthritis of the cervical spine 
beginning in service.

2.  Competent medical evidence and credible lay evidence 
provided by the veteran establish chronicity and continuity 
of symptoms of degenerative arthritis of the lumbar spine 
beginning in service.

3.  Competent medical evidence establishes that the veteran's 
GERD with erosive gastritis was caused by the medications he 
takes for his degenerative arthritis of the cervical and 
lumbar spine.

4.  Competent medical evidence establishes that the veteran's 
esophagitis and Barrett's esophagus was caused by the 
medications he takes for his degenerative arthritis of the 
cervical and lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
arthritis of the cervical spine are met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2007).

2.  The criteria for service connection for degenerative 
arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(b) (2007).

3.  The criteria for service connection for GERD with erosive 
gastritis are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2007).

4.  The criteria for service connection for esophagitis and 
Barrett's esophagus are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical and Lumbar Spine
The veteran is seeking to establish service connection for 
degenerative arthritis of both the cervical and lumbar spine.  
For service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease, such as arthritis, manifests itself and is 
identified as such in service (or within the presumption 
period under 
38 C.F.R. § 3.307), and the veteran presently has the same 
condition.  Service connection may also be granted when a 
disease manifests itself during service (or during the 
presumptive period), albeit not in a chronic state, yet there 
is a showing of continuity of symptomatology after discharge 
with medical evidence relating the symptomatology to the 
veteran's present condition. 38 C.F.R. § 3.303(b); 
see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The existence of current cervical and lumbar spine 
disabilities has been confirmed with the Board's review of 
the claims folder, which includes years of treatment records 
for spine disabilities, and an August 2006 VA examination 
report in which the examiner diagnosed severe degenerative 
disc disease of cervical and lumbar spines and severe 
dextroscoliosis.  There is no doubt that the veteran has 
current cervical and lumbar spine disabilities.  The question 
is whether there is sufficient evidence in the record to 
relate those disabilities to his active service.

The veteran contends the he was in an accident during 
service, in which he injured his spine and that his symptoms 
have continued ever since.  In an undated handwritten 
statement, the veteran recalls that injury to have occurred 
in 1975 at Fort McCoy Wisconsin.  His May 2005 claim again 
stated that he was injured in Wisconsin, but gave no dates.  
In a separate May 2005 statement, the veteran recalled that 
the injury occurred in August 1981, and claimed to have 
received treatment beginning in 1983 at the VA Medical Center 
in East Orange, New Jersey.  The Board notes that the RO 
attempted to obtain these records, but was met with a 
negative response.  In another undated handwritten statement, 
the veteran again claims to have been in an accident "in the 
early 1980's."  Regardless of the date of the alleged 
accident, a review of the entire body of evidence, including 
the service medical records from both the veteran's first 
period of service and his subsequent reserve service, fails 
to show that he was treated at any time during service for 
injuries related to a motor vehicle accident.  

July 1979 service medical records (SMRs) show that, at that 
time, the veteran experienced a sudden onset of severe pain 
in the neck.  There was, however, no additional treatment of 
the neck according to the SMRs.  An August 1979 note 
documented the veteran's reported severe back pain radiating 
to the leg.  Again, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active duty military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2004).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1) (2007).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  

While the July and August 1979 records contained in the SMRs 
do show treatment for the cervical and lumbar spine, these 
are not periods of active duty, ACDUTRA, or INACDUTRA.  The 
veteran's reserve service personnel records contain a 
Statement of Service with each period delineated.  There are 
no periods of active duty noted in July or August of 1979.  
As such, these records cannot be considered evidence of an 
in-service incurrence of cervical or lumbar spine 
disabilities.  There is simply no evidence of service at this 
time.  However, the Statement of Service does show a period 
of ACDUTRA from March 1979 through June 1979, so the veteran 
complained of severe pain in the neck and low back within 
eight weeks of his active duty period.

The record shows that the veteran retired from the reserves 
in July 1990.  See July 1990 letter from U.S. Army Reserve 
Personnel Center.  Shortly following retirement, the veteran 
began treatment for his spine disabilities. An April 1993 
statement from a doctor at the VA hospital in East Orange, 
New Jersey, shows that the veteran had low back pain for four 
years and that his symptoms were consistent with spinal 
stenosis.  This statement dates the onset of pain to 
approximately 1989.  An April 1993 private lumbar spine x-ray 
report shows diffuse annular bulge of the intervertebral disc 
at L5-S1 with reactive discogenic changes at the vertebral 
body margins.  A November 1993 VA record shows that the 
veteran has a history of chronic low back pain for more than 
two years with treatment at the East Orange VA.  While the VA 
Medical Center in East Orange was unable to provide the 
complete record of the veteran's treatment, these 1993 
treatment notes corroborate the veteran's claim to have 
received treatment there prior to 1993 for his back 
disability.  Ever since this time, the veteran has been in 
treatment for both cervical and lumbar spine ailments.

An April 1994 report from the VA hospital in Tampa, Florida, 
shows that the veteran described low back, neck, and hip pain 
for five years, thus dating back to 1989.  More recent 
records show increasing treatment of the low back and neck.  
An October 2002 Cervical Myelogram confirms the diagnosis of 
extensive degenerative disc disease with mild anterior 
epidural defect, C2-3 and C3-4 and moderately at C4-5, C5-6 
and C6-7.  A June 2003 record again confirms that the veteran 
has degenerative disk disease of the cervical, thoracic and 
lumbar spine.  This was from a private treating physician at 
The Spine Center.  In May 2005, Dr. Layton, also of The Spine 
Center, submitted a statement indicating her opinion that the 
veteran's "chronic and progressive thoracic back pain is 
likely related to the injury he sustained while on active 
duty."  In an accompanying typewritten report, the doctor 
notes that the veteran describes his pain having been 
continuous for fifteen years.  While the Board is unclear as 
to the basis of the doctor's opinion that the disability is 
related to an in-service injury, as no such injury is evident 
from the record, the Board does accept the veteran's 
repetitive and consistent statements over the course of 
nearly twenty years since his retirement from the reserves 
that he has had back and neck pain continuously ever since 
approximately 1989.  
In August 2006, the veteran was afforded a VA examination to 
assess the nature and etiology of his claimed lumbar and 
cervical spine disabilities.  Again, the examiner confirmed 
the diagnosis as severe degenerative joint disease of the 
cervical and lumbar spines and severe dextrosclerosis.  With 
regard to the etiology of these disabilities, the examiner 
could not directly relate the veteran's arthritis with 
military service "without resorting to mere speculation."  
The examiner, however, went on to say that there "is 
documentation to support cervical and lumbar pain [treatment] 
in 1979. Extensive review of the 2 volume claims folder did 
not support veteran's claim of MVA in 1983, although he is 
believable. ... There is insufficient evidence to support or 
not support an opinion on the veteran's spine as service 
connected.  There is evidence to support [treatment] for 
LBP/cervical spine pain 1990 and since.  Notes by PCP/pain 
rehab 1990 supports many years of spine condition."  

While there is no evidence in this veteran's claims folder to 
establish service connection on the basis of an incident of 
service, a review of the record clearly shows that he had 
lumbar and cervical spine pain reported nearly 
contemporaneous with a period of ACDUTRA, and then began 
treatment immediately following his retirement from the 
reserves and has continuously treated ever since with a VA 
examiner supporting the notion that he has treated 
continuously for cervical and lumbar spine disabilities since 
approximately 1990.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." However, when the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2007). The Board finds the veteran provided 
sufficient lay evidence and competent medical evidence of 
continuous symptoms of cervical and lumbar spine disabilities 
since service. Also supporting his claim is the fact that his 
treatment at the VA facilities and with private physicians 
preceded his claim for service connection by many years and, 
yet, consistently reported the onset of symptoms as during 
his time of service. There is sufficient evidence to show the 
manifestations of cervical and lumbar degenerative arthritis 
beginning in service, as the veteran is competent to report 
his own symptoms and as the circumstances of its incurrence 
in service are consistent with his military record and 
history. See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 
The Board finds this evidence sufficient to grant service 
connection for both degenerative arthritis of the cervical 
spine and degenerative arthritis of the lumbar spine under 38 
C.F.R. § 3.303(b).

GERD and Esophagitis
The veteran also contends that he has GERD with erosive 
gastritis, as well as esophagitis and Barrett's esophagus, 
because of the medications he has taken for so many years 
related to his cervical and lumbar spine disabilities.  Under 
38 C.F.R. § 3.310(a), service connection may also be granted 
on a secondary basis for a disability that is proximately due 
to a service-connected disability.

In August 2006, the veteran was afforded a VA digestive 
conditions examination.  The veteran's medications for the 
spine were noted to have started in 1986 and include feldene, 
motrin, naproxyn, bextra, mobic, ultraset, and vioxx.  He 
reported symptoms of GERD in 1990 with a 1995 diagnosis of 
GERD and Barretts esophagus.  The examiner, following 
physical examination and a review of the claims folder, 
opined that the veteran's "GERD, gastritis, etc." are most 
likely caused by or a result of the medications taken for the 
spine.  The examiner based this opinion on the fact that the 
"veteran has long history of multi types of 
antiinflammatories...Side effects of most NSAIDs are erosive 
gastritis/GERD/esophagitis which then can result in Barretts 
esophagus.  His esophagus/gastric conditions are most likely 
a result of his long term NSAID use to [treat] spine."

Thus, the competent medical evidence unequivocally 
establishes that the veteran's claimed GERD with erosive 
gastritis, esophagitis, and Barrett's esophagus were more 
likely than not caused by the medications taken over the 
years for the cervical and lumbar spine disabilities, which 
are now service-connected.  Thus, these disabilities shall be 
considered a part of the cervical and lumbar spine 
disabilities.  38 C.F.R. § 3.310(a). 

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted. 
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim. 
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for degenerative arthritis 
of the cervical spine is granted.

Entitlement to service connection for degenerative arthritis 
of the lumbar spine is granted.

Entitlement to service connection for GERD with erosive 
gastritis is granted.

Entitlement to service connection for esophagitis and 
Barrett's esophagus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


